In the absence of a transcript, all we know about the contract is what the trial court found it to be, and that is that Grossen's share of the initial capital was to come out of her share of the profits.  Having so found, the trial court is bound to effectuate the contract according to its terms, and the legal effect of such a provision is that the obligation to pay depends on the existence of profits.  When it ruled otherwise, the trial court changed the terms of the contract into something other than that which had already been found to exist.  I would sustain the second assignment of error and reverse the judgment.